Judgment of the Supreme Court, New York County (Ascione, J.), entered October 29, 1984, which, upon a unanimous jury verdict, is in the sum of $16,827.50 for plaintiff-appellant Elaine Kaufman and $539.12 for plaintiff-appellant, her spouse, Alan Kaufman, is unanimously reversed, on the law and the facts and in the exercise of discretion, and the action is remanded for a new trial on all of the issues, including liability, damages and apportionment, with costs to abide the event.
The jury verdict was in the sum of $300,000 for Elaine Kaufman and $10,000 for Alan Kaufman, but the jury apportioned liability 95% against the plaintiffs and only 5% against the defendants, thus arriving at the lower amounts.
The plaintiff was walking along 57th Street in January 1980, going from her apartment building to a nearby supermarket. As she walked past the front of the building at 325 East 57th Street, she slipped on a patch of colorless ice, breaking her hip. She did not see the ice until she began to fall. The temperature was below freezing.
Prior thereto, the defendant Vila, a porter at the building in question, having seen a grocery bag with scattered contents on the sidewalk in front of his building, swept up the debris but found that one of the items, a liquid detergent, had spread over the area causing it to be slippery. He hosed down the area, cleaning away the detergent, alleviating one slippery *468condition by substituting another in view of the freezing temperature. He was instructed to spread sand over the area, but when he came to do this, the plaintiff had already fallen.
The negligence of the defendants was clear. The plaintiff, on the other hand, could not reasonably be faulted for not seeing ice which, under normal circumstances, would not have been present. The jury’s determination that the plaintiff was 95% negligent was clearly against the weight of the evidence and should be set aside and a new trial directed. Concur—Murphy, P. J., Kupferman, Ross, Asch and Ellerin, JJ.